Citation Nr: 1042769	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral anterior 
uveitis with bilateral pseudophakia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1960 to July 1984.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.


FINDING OF FACT

In October 2010, the Board received a notification of the 
Veteran's death on January [redacted], 2010, from the Social Security 
Administration.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for service 
connection for bilateral anterior uveitis with bilateral 
pseudophakia.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2010); but see Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for service 
connection for hypertension.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 
4145, 4151 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this 
appeal also does not affect the right of an eligible person to 
file a request to be substituted as the appellant for purposes of 
processing the claim to completion.  Such request must be filed 
not later than one year after the date of the appellant's death.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. 
§ 5121A, substitution in case of death of a claimant who dies on 
or after October 10, 2008).  As provided for in this new 
provision, a person eligible for substitution will include "a 
living person who would be eligible to receive accrued benefits 
due to the claimant under section 5121(a) of this title."

The VA Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the Veteran claimant should file a request for substitution 
with the RO from which the claim originated (listed on the first 
page of this decision).








ORDER

The Veteran's appeal on the issue of service connection for 
bilateral anterior uveitis with bilateral pseudophakia is 
dismissed.

The Veteran's appeal on the issue of service connection for 
hypertension is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


